IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

CITRIX SYSTEMS, INC.,
Plaintiff,
V.
WORKSPOT, INC.,

Defendant.

C.A. NO. 18-588-LPS

JURY TRIAL DEMANDED

PUBLIC VERSION

\./\./\./\/\/\/\/\/\/

DEFENDANT WORKSPOT, INC.’S SUR-REPLY BRIEF IN
OPPOSITION TO PLAINTIFF’S MOTION FOR TRO AND TO SHOW CAUSE

OF COUNSEL:

H. Mark Lyon

GIBSON DUNN & CRUTCHER LLP
1881 Page Mi11 Road

Palo Alto, CA 94304-1211

Tel: (650) 849-5300

Y. Emest Hsin

GIBSON DUNN & CRUTCHER LLP
555 Mission Street, Suite 3000
San Francisco, CA 94105-0921
Tel: (415) 393-8200

Jennifer Rho

GIBSON DUNN & CRUTCHER LLP
333 South Grand Avenue

LOS Angeles, CA 90071

Tel: (213) 229-7000

Karen A. Gibbs
1901 S. Bascom Avenue, Suite 900
Campbe11, CA 95008

Dated: December 7, 2018
6018998 /45039

Pub1ic Version Dated: February 5, 2019

David E. Moore (#3983)

Bindu A. Palapura (#5370)
Stephanie E. O’Byrne (#4446)
POTTER ANDERSON & CORROON LLP
Hercules Plaza, 6Th Floor

13 13 N. Market Street
Wilmington, DE 19801

Tel: (302) 984-6000
dmoore@potteranderson.com
bpalapura@potteranderson.com
sobvrne@potteranderson.com

Attorneysfor Defendant Worlcspot, Inc.

TABLE OF CONTENTS

I. The evidence proves that Workspot did not violate the Protective Order. ......................... 3
H. Citrix Withheld information and obstructed Workspot’s ability to investigate ................... 5
III. To alleviate any concern, Workspot has taken steps to ensure the issue is not

repeated .............................................................................................................................. 6

Citrix’s motion for TRO is based on the incorrect premise that Workspot has violated and
may violate the Protective Order (“PO”) by making public or otherwise misusing Citrix’s
confidential information produced in this case. However, following lengthy investigations by
both parties (including analyses by two outside forensics firms) and after receiving third party
discovery from Internet service providers, there is no evidence of any protective order violation
As such, Citrix’S motion should be denied.

Citrix sets forth two broad categories of relief it seeks in its Opening Brief: “(i) a
temporary restraining order precluding Workspot from ‘leaking,’ or otherwise disseminating, any
confidential Citrix information, including any non-public information produced by CitriX in this
litigation”; and “(ii) an order that Workspot show cause why it should not be held in contempt
for Workspot’s admitted violation of the Protective Order.” D.I. 102 at 1 (emphases added).

As “proof” that Workspot had “leaked” confidential Citrix information, CitriX pointed in
its Opening Brief to a number of emails sent anonymously to certain CitriX executives None of
those emails actually reflected confidential CitriX information The only email that even

appeared to have confidential information threatened making public an internal communication

from CitriX’s CEO, David Henshall, to another executive regarding _
_
_ While Citrix moved forward with its TRO motion on the express basis that this
internal communication was authentic (and therefore evidence of violation of the PO), it now
reveals in its Reply Brief that it cannot locate the communication and that it likely was
fabricated There is no evidence, therefore, of any actual “leaking” or “disseminating” of any
Citrix confidential information Nor has any “threatened” dissemination of such information

occurred, even though the original anonymous emails threatened dissemination by Thanksgiving.

That there is no actual evidence of misuse of Citrix’s CBI is not surprising because no
Workspot employee has had access to any confidential Citrix information produced in this case,
with the exception of one instance of inadvertent disclosure That inadvertent disclosure forms
the entire basis for Citrix’s second request for relief “that Workspot show cause why it should
not be held in contempt for Workspot’s admitted violation of the Protective Order.” As set forth
in detail in Workspot’s Opposition Brief, the PO itself contemplates the potential for this kind of
inadvertent disclosure, and Citrix does not dispute that Workspot followed the very steps set
forth in the PO for correctively dealing with it. In fact, when Citrix was first notified of the
inadvertent disclosure, Citrix’s counsel stated: “Thank you for bringing this to our attention, and
we appreciate your compliance with the Protective Order.” Palapura Decl., 112 (emphasis
added). This contemporaneous communication directly contradicts Citrix’s position. To hold
Workspot in contempt for its inadvertent disclosure would eviscerate and render meaningless this
provision common to most protective orders addressing instances of inadvertent disclosure

While there is no evidence of a violation of the PO, Workspot acknowledges that the
anonymous emails sent to Citrix’s executives indicates improper behavior by someone.
Workspot further acknowledges that the evidence that has now come in (after Citrix filed its
motion) appears potentially to implicate Puneet Chawla, Workspot’s CTO. As a result, out of an
abundance of caution, Workspot has taken steps (most of which are consistent with relief sought
by Citrix in its proposed order) to ensure that if Mr. Chawla was responsible, the conduct ceases
and is not repeated However, because the conduct in question, while improper, does not

implicate any actual violation of the PO, Citrix’s motion (premised entirely on such a violation)

should be denied

I. The evidence proves that Workspot did not violate the Protective Order.

Citrix cannot show a likelihood of success on the merits because there was no PO

violation. Only one of the anonymous emails appeared on its face to possibly contain Citrix

CBI, _
_ (“H@nshall email”). D.I. 104, Ex.

M. Before Citrix filed its motion, Workspot told Citrix it did not believe that this email was ever
produced in this litigation, yet Citrix filed its motion anyway and continued to press its
allegations that Workspot “1eaked” this email. D.l. 113, Ex. 1. Citrix now admits that this email
was not produced under the PO, and that it may be “fabricated”. D.I. 117 at 10. To date, Citrix
also refuses to tell Workspot when it discovered or suspected that the Henshall email might not
be authentic. The McSweeney declaration suggests that Citrix only began investigating this
issue on October 22“d. (D.l. 119, at 118). Thus it seems that Citrix filed the TRO motion without
even confirming that the only email that might possibly contain Citrix CBI was authentic.

As Workspot explained in its Opposition Brief (D.I. 112), no one at Workspot has access
to the document review platform containing the documents Citrix produced to Workspot in this
litigation See D.l. 114 at 1111 2-3. Citrix speculates that Workspot could have accessed Citrix
confidential information through its law firms’ ShareFile accounts Gibson Dunn and Potter
Anderson conducted their own internal investigations and confirm that no documents containing
Citrix CBI were available to any Workspot employees, via ShareFile or otherwise D.I. 114, 112;
see also Palapura Decl., il 3.

Regarding inadvertent disclosure, Citrix fails to demonstrate, by clear and convincing
evidence, that Workspot “disobeyed” the PO. Citrix argues, “Workspot’s attempt to characterize
its violation of the Protective Order as ‘compliance’ with the Order is illogi_c_a~.” D.I. 117 at 8.

Yet, this is exactly what Citrix’s counsel admitted in August 2018, when he said: “Thank you for

bringing this to our attention, and we appreciate your compliance with the Protective Order.”
Palapura Decl., Ex. 9 (emphasis added). Citrix’s own admission contemporaneous with the
inadvertent disclosure is dispositive of this issue. A contempt finding against Workspot would
also render Section 11 of the PO_governing instances of inadvertent disclosure and the required
corrective actions_meaningless.

Additionally, Citrix cannot show any actual or potential harm arising from this
inadvertent disclosure See D.I. 112 at 11. The fact that Citrix waited nearly two months to
resurrect this stale claim underscores this point. Indeed, Citrix deposed both Workspot
individuals who received the inadvertent disclosure after learning of the disclosure, and yet did
not ask a single question concerning the disclosure or any use of the information that was
inadvertently disclosed And Citrix’s supposition that the inadvertent disclosure affected in some
unidentified way the entirely unrelated agreements entered into between Workspot and Microsoft
is pure speculation without any evidence Id. at 14 (discussing the dissimilarity of the
agreements).

Finally, the anonymous emails indicated that internal emails would be published by
Thanksgiving. D.I. 104, Ex. G. Yet, there is no evidence that such emails were published
Another anonymous email sent on October 20th states, “1 have no emails. No leaks. The email I
sent is not real. 1 made it up to mess with you.” D.I. 119 at 11 14, Fig. 13. Thus, while these
emails reflect improper conduct by the sender, they simply do not evidence any actual PO

violation, and cannot form the basis for granting Citrix’s requested relief.

II. Citrix withheld information and obstructed Workspot’s abilitv to investigate

As explained in Workspot’s PI briefing, Workspot believes Citrix has engaged in
litigation and other conduct in an effort to stop Workspot’s progress1 Consistent with this goal,
Citrix refused to jointly investigate this matter and forced Workspot to engage in further,
disruptive motion practice Citrix first notified Workspot of its allegations on the evening of
October l5th, and filed its TRO motion, along with a 17-page Opening Brief and over 200 pages
of declarations and exhibits, the very next day. As it did with its Pl motion, Citrix adopted a
“file first and investigate later” approach with its TRG motion.

Citrix claims that it “kept Workspot apprised of facts uncovered in its investigation,” but
the record shows otherwise Despite repeated requests from Workspot, Citrix refused to let
anyone at Workspot access the sealed TRO filings until last week, on November 26tl‘.2 Workspot
has been requesting the actual emails allegedly sent to Citrix executives (including all metadata
associated with those emails) since October 16th, so that it could independently analyze them.
D.I. 113, Ex. 1. Citrix finally provided them just this week. Even though it appears to have
known much earlier, Citrix waited until November 2nd to inform Workspot that the Henshall
Email may have been fabricated And Citrix failed to timely disclose three additional
anonymous emails it received from October 16-23. Workspot found out about them only in

Citrix’s November 6th Reply Brief`.

 

1 lt is telling that for weeks, Citrix and its counsel believed that the Henshall Email, which
discussed _ was real. Workspot has a pending request for
discovery conference to compel documents concerning the subject of this email. (D.I. 120).

2 Only Workspot’s CEG was allowed to view the briefing, and the review had to occur in person
at Gibson Dunn’s office Mr. Chawla has never been able to see the exact allegations against
him.

One additional issue for the record concerns ShareFile, which is a Citrix product used by
Gibson Dunn and Potter Anderson and other law firms to securely share (often with clients) large
files. Workspot and its counsel were troubled to learn, more than two weeks after the fact and
only after Workspot had filed its Opposition brief, that Citrix monitored, without authorization,
the private ShareFile servers used by Gibson Dunn and Potter Anderson. Despite repeated
requests, Citrix refuses to disclose when its internal cyber security team began this clandestine
investigation or when it determined that the Comcast IP address purportedly accessed Workspot
legal team’s ShareFile repositories. The McSweeney Declaration suggests that Citrix was aware
as early as C)ctober 23rd, one week before Workspot’s Opposition Brief was due (D.l. 119, at
110). Yet, Citrix withheld this evidence until November 2nd.

III. To alleviate any concern. Workspot has taken steps to ensure the issue is not
repeated

Citrix’s refusal to let Workspot see the sealed briefing and Citrix’s decision to withhold
evidence made it difficult for Workspot to assess fully Citrix’s allegations Now, Workspot has
had a chance, finally, to review all the claims and evidence While there is no proof of a PO
violation, Workspot acknowledges that the anonymous emails were improper, and that the
evidence collected appears potentially to implicate Mr. Chawla.3 This includes the information
provided by Comcast and Microsoft, and the information discovered in the investigation
conducted by Kivu, an outside forensic firm hired by Workspot, which determined that someone
operating under the username _ had created and deleted a virtual machine

the same day some of the anonymous emails were sent. See Supp. Brush Decl., 1[ 9.

 

3 Workspot no longer seeks to rely on the Chawla Declaration in support of its opposition to the
TRO motion. Further, Workspot respectfully requests that the Court not rely on it in deciding
this motion. The facts stand for themselves - Workspot did not violate the PG.

Therefore, out of an abundance of caution, and to prevent any such incident in the future,
Workspot has formally reprimanded Mr. Chawla. Workspot informed Mr. Chawla that, for at
least the duration of the Delaware litigation, he is prohibited from: 1) contacting anyone working
at Citrix without CEO or Board approval, and 2) posting on social media regarding Citrix.
Additionally, Mr. Chawla was told that he may use only company-issued computers, phones, etc.
for company-related business requiring electronic communications, which will be monitored for
compliance with Nos. 1 and 2 and with Company policies generally

So that the parties and the Court can put this matter behind them, Workspot is also
willing to: 1) agree to cease and desist from any uninvited communications to Citrix personnel;
and 2) confirm that beyond the information that has already been disclosed, at this time,
Workspot does not have any additional information concerning the identities of the individual(s)
who may have sent the emails to Rivera and Henshall, posted the messages on TheLayoff.com
and Pastebin.com, or have access to, or own the devices associated with IP addresses
98.207.108.220 or 104.46.110.21. These proposed remedial measures are consistent with much
of the relief Citrix’s seeks concerning the anonymous emails and web posts. Because there is
absolutely no evidence of a PO violation, which is the entire basis for Citrix’s motion, the rest of
the relief Citrix requests is unnecessary and inappropriate For these reasons, Workspot

respectfully requests that Citrix’s TRO motion be denied

OF COUNSEL:

H. Mark Lyon

GIBsoN DUNN & CRUTCHER LLP
1881 Page Mill Road

Palo Alto, CA 94304-1211

Tel: (650) 849-5300

Y. Ernest Hsin

GIBsoN DUNN & CRUTCHER LLP
555 Mission Street, Suite 3000
San Francisco, CA 94105-0921
Tel: (415) 393~8200

Jennifer Rho

GiBsoN DUNN & CRUTCHER LLP
333 South Grand Avenue

Los Angeles, CA 90071

Tel: (213) 229-7000

Karen A. Gibbs
1901 S. Bascom Avenue, Suite 900
Campbell, CA 95008

Dated: December 7, 2018
6018998 /45039

Respectfully submitted
PorrER ANDERsoN & CoRRooN LLP

By: /s/Bindu A. Palapura

David E. Moore (#3983)

Bindu A. Palapura (#5370)
Stephanie E. O’Byme (#4446)
Hercules Plaza, 6th Floor

13 13 N. Market Street
Wilmington, DE 19801

Tel: (302) 984-6000
dmoore@Dotteranderson.com
bpalapura@potteranderson.com
sobvrne@potteranderson.com

 

Attorneys for Defendant Workspot ]nc.

